DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1, 3, 5-7, 11-15, 21-23, and 25-32 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/06/2020 are acknowledged.  Claims 1, 3, 11, 13-15, 22 are amended. Claims under consideration in the instant office action are claims 1, 3, 5-7, 11-15, 21-23, and 25-32.
Applicant’s arguments, filed 11/06/2020, with respect to claims 1, 3, 5-7, 11-14, 22-23, and 25-32  have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-7, 11-14, 22-23, and 25-32 has been withdrawn.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Election/Restrictions
Claims 1, 3, 5-7, 11-14, 22-23, and 25-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/26/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a composition comprising monolaurin or lactoferrin.  The closest prior art found, McDaniel (US 2004/0109853) is drawn towards biologically active coatings and coated surfaces, which can comprise biocides (see abstract; paragraph 0718).  McDaniel teaches glycerol (a polyol as recited in claims 5 and 6) as an additional coating component at an amount of 50%, which can be in the form of a paint or varnish (a coating as recited in claim 1) (paragraphs 0046, 0285).  McDaniel teaches the composition further comprising a binder such as a cycloaliphatic epoxy binder (a binder as recited in claims 1 and 14) or an acrylic resin (a binder as recited in claim 13) (paragraphs 0046, 0061, and 0063) and a pigment such as titanium dioxide at an amount of 20 to 60% (as recited in claim 12) (paragraphs 0046, 0079, 0080; see full document, specifically areas cited).  McDaniel teaches such compositions further comprising a parafinnic wax in an amount of 1% to 65% (paragraph 0323).  Regarding claim 22, Claim 22 is a product by process claim, and is limited to the end product as being a support comprising a virucidal coating.  McDaniel teaches such compositions can be applied as a coating to surfaces including paper (e.g. a support as recited in claim 22) (paragraph 0344).  Regarding the limitation of the composition having a viscosity of 30 mPa.s to 40. mPa.s, McDaniel teaches that the viscosity of the formulation can be altered to promote the ease of application, for example to a viscosity of 50 mPa s to 250 mPa s (paragraph 0740).  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-7, 11-15, 21-23, and 25-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-5137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629